Citation Nr: 0837866	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 
2005, for a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).  

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION


The veteran served on active duty from July 1940 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey and 
Cleveland, Ohio.  Original jurisdiction over the claim files 
has remained with the RO in Newark, New Jersey

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in July 2007.  In 
that decision, the Board denied service connection for the 
veteran's cervical spine disorder, and denied an effective 
date for TDIU earlier than January 31, 2005.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in June 2008, 
the Court vacated the Board's July 2007 decision, and 
remanded these matters to the Board for action consistent 
with a June 2008 joint motion of the parties (Joint Motion).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

Entitlement to an effective date prior to January 31, 2005, 
for a TDIU

In the June 2008 Joint Motion, the parties stipulated that, 
in denying extra-schedular referral, the Board did not 
adequately explain why the veteran's psychiatric 
symptomatology should not be attributed to his service 
connected depressive disorder, as opposed to the non-service-
connected PTSD, for purposes of determining whether the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities prior to January 31, 2005.  

For the limited purpose of this remand, the Board finds that 
all psychiatric symptomatology is attributable to service-
connected pathology.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).

Prior to January 31, 2005, the veteran's service connected 
psychiatric disorder was assigned a 50 percent rating.  His 
service connected scar of the right frontal scalp was 
assigned a noncompensable rating.  Thus, the schedular 
criteria for TDIU were not met during that period.  See 38 
C.F.R. § 4.16(a).  However, the Board finds that the evidence 
prior to January 31, 2005, does indicate that the veteran was 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
Specifically, the Board acknowledges a January 2000 notation 
of a VA staff psychiatrist, that the veteran was unable to 
work steadily, as well as the September 1999 finding of a VA 
staff psychiatrist that the veteran was unable to work.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing a RO determination that referral is 
not warranted.  In this case, based on the factual 
circumstances presented, the Board concludes that referral is 
necessary.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).




Entitlement to service connection for a cervical spine 
disability

In the June 2008 Joint Motion, the parties stipulated that 
the Board failed to discuss whether a medical opinion was 
needed with respect to this issue.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); 

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

Here, the evidence establishes that the veteran has a current 
cervical spine disability.  The evidence also establishes 
that the veteran was in a motor vehicle accident in service, 
that he was treated for a concussion and a laceration of his 
scalp, and that he subsequently complained of neck pain.  
However, X-rays taken in service were negative, and the 
report of examination for separation in December 1945 
indicates that the veteran was found to have no 
musculoskeletal defect.  

The evidence also includes an opinion from a private 
physician that purports to link the current cervical spine 
disability to the "neck injury" in service.  

The veteran is competent to describe his symptoms; however, 
he is not competent to diagnose a neck injury or cervical 
spine disability.  There is no indication that the veteran's 
private physician reviewed the service treatment records.  
The service treatment records do not in fact document a neck 
injury.  This appears to undercut the premise of the private 
physician's opinion.  However, the requirements of 38 C.F.R. 
§ 3.159(c)(4) are met, and a remand for an examination and 
medical opinion is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
post-service treatment or evaluation of 
his cervical spine, medical or other 
evidence pertaining to the impact of his 
psychiatric disability on his 
employability prior to January 31, 2005, 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such evidence on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
cervical spine disability.  The claims 
folders must be made available to and 
reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

All currently supported diagnoses 
pertaining to the cervical spine should be 
listed by the examiner.  

For each diagnosis, if any, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for disability of the 
cervical spine.  

6.  If the combined schedular rating for 
the veteran's service-connected 
disabilities does not meet the minimum 
schedular criteria for a TDIU during the 
earlier period for which a TDIU is sought, 
the case should be forwarded to the Under 
Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for 
extra-schedular consideration under 38 
C.F.R. § 4.16(b).

7.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


